*845
ORDER

PER CURIAM.
Michael Hauser, defendant, was charged by information with committing the class B felony of production of a controlled substance, section 195.211 RSMo 1994. After a jury conviction, the court sentenced him as a prior offender to a term of seven years incarceration. Defendant appeals from the judgment on his conviction.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).